UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6686



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRANCE SMITH, a/k/a Ty,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-02-217)


Submitted:   June 24, 2004                    Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrance Smith, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terrance   Smith   appeals    the   district   court’s   order

dismissing Smith’s motion to dismiss his indictment.            We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.         See United

States v. Smith, No. CR-02-217 (E.D. Va. Apr. 5, 2004).              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -